     Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 1 of 15 PageID #:939




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 17 CR 236
            v.
                                              Hon. Andrea R. Wood
 JOSEPH D. JONES and
 EDWARD SCHIMENTI


           GOVERNMENT’S CONSOLIDATED MOTIONS IN LIMINE

        The UNITED STATES OF AMERICA, by and through its attorney JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, hereby

respectfully submits these consolidated motions in limine.

I.      Evidence or Arguments Alleging Mental Defect, Public Authority,
        Coercion, or Entrapment

        Under the Federal Rules of Criminal Procedure, a defendant is required to

provide the government with notice of any defense to be raised of a mental defect

inconsistent with the state of mind required for the offense charged (Rule 12.2) and

notice of any defense to be raised of public authority (Rule 12.3). Because defendants

have not notified the government of its intent to raise any such defense or a variation

thereof, the government requests that defendants be prohibited from introducing

evidence or argument of such defenses at trial.

        Likewise, the Seventh Circuit has held that in cases in which defendants

cannot set forth prima facie evidence sufficient to demonstrate a viable entrapment

issue, they should not be permitted to present the defense at trial. See, e.g., United

States v. Mayfield, 771 F.3d 417, 442–43 (7th Cir. 2014); United States v.
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 2 of 15 PageID #:940




Blassingame, 197 F.3d 271, 279 (7th Cir. 1999); United States v. Santiago-Godinez,

12 F.3d 722, 725–29 (7th Cir. 1993); United States v. Johnson, 32 F.3d 304, 307–08

(7th Cir. 1994). Accordingly, defendants should be required to submit a sufficient

proffer of facts that would support presentation of an entrapment defense before such

a claim is alleged during their opening statements or referred to during trial.

      As the Seventh Circuit has explained, “[i]n order to obtain an entrapment

instruction, a defendant must proffer evidence on both elements”: “government

inducement of the crime and a lack of predisposition on the part of the defendant.”

United States v. Pillado, 656 F.3d 754, 763 (7th Cir. 2011); see also United States v.

Plowman, 700 F.3d 1052, 1057 (7th Cir. 2012) (“[T]o present an entrapment

instruction to a jury, a defendant must be able to proffer sufficient evidence of both

elements.”); United States v. Orr, 622 F.3d 864, 868 (7th Cir. 2010) (holding that “the

burden of persuasion” in an entrapment defense, like other affirmative defenses, is

“placed squarely on the shoulders of the defendant claiming entrapment”).

      “Entrapment involves ‘the apprehension of an otherwise law-abiding citizen

who, if left to his own devices, likely would have never run afoul of the law.’” Pillado,

656 F.3d at 762–63 (quoting Jacobson v. United States, 503 U.S. 540, 553–54 (1992)).

Defendants are only “entitled to an instruction on the entrapment defense” if “the

evidence could support a finding” that they were “pushed by the government into

committing a crime that they would not otherwise have done.” Stallworth, 656 F.3d

at 726.



                                           2
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 3 of 15 PageID #:941




      Therefore, “[t]o raise an entrapment defense, a defendant must show: ‘(1) that

he was induced by a government actor to commit the crime at issue; and (2) that he

was not predisposed to commit that crime.’” Id. at 725 (quoting United States v. Hall,

608 F.3d 340, 343 (7th Cir. 2010)). A defendant’s burden is to establish more than a

scintilla of evidence, although the evidence need not be so substantial that, if

uncontested, it supports a finding of entrapment as a matter of law. Blassingame,

197 F.3d at 280. If a defendant adequately establishes both elements of entrapment,

the burden shifts to the government, who can rebut the entrapment defense by

proving beyond a reasonable doubt either the absence of government inducement or

the defendant’s predisposition to commit the offense. Pillado, 656 F.3d at 764 (noting

that “a request for an entrapment instruction may be rejected without considering

government inducement”); United States v. Millet, 510 F.3d 668, 676 (7th Cir. 2008)

(same).

      The evidence in this case does not support a showing on either element. The

government did not induce defendants Jones and Schimenti to commit any crime. As

documented by the recorded conversations between the CHS and the defendants, the

CHS did not ask the defendant to help him travel to join ISIS or to provide him will

cell phones to use for explosives. Instead, on a few occasions, the CHS merely stated

his purported desire to do these things, and the defendants, unprompted, offered to

help. The CHS, at times, inquired with the defendants’ regarding their offer after it

had been made.



                                          3
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 4 of 15 PageID #:942




      A motion in limine is the appropriate vehicle to address the need for defendants

to make a pre-trial proffer demonstrating an evidentiary basis for an entrapment

defense. As the Seventh Circuit has stated, “[m]otions in limine are well-established

devices that streamline trials and settle evidentiary disputes in advance, so that

trials are not interrupted mid-course for the consideration of lengthy and complex

evidentiary issues.” United States v. Tokash, 282 F.3d 962, 968 (7th Cir. 2002); see

also Blassingame, 197 F.3d at 279. Further, as the Supreme Court has concluded:

      The requirement of a threshold showing on the part of those who assert
      an affirmative defense to a crime is by no means a derogation of the
      importance of the jury as a judge of credibility. Nor is it based on any
      distrust of the jury's ability to separate fact from fiction. On the
      contrary, it is a testament to the importance of trial by jury and the need
      to husband the resources necessary for that process by limiting evidence
      in a trial to that directed at the elements of the crime or at affirmative
      defenses. If, as we here hold, an affirmative defense consists of several
      elements and testimony supporting one element is insufficient to
      sustain it even if believed, the trial court and jury need not be burdened
      with testimony supporting other elements of the defense.

United States v. Bailey, 444 U.S. 394, 416 (1980).

      Defendants should not be able to burden and confuse the jury with testimony

related to a non-existent entrapment defense unless they can meet their burden of

production as to both elements. Therefore, defendants should be required to make a

sufficient pre-trial showing that demonstrates an ability to introduce evidence both

elements of entrapment before claiming in their opening statements or eliciting

testimony that they were entrapped.




                                          4
      Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 5 of 15 PageID #:943




II.      Argument, Evidence,         or   Inquiry    that    May    Encourage       Jury
         Nullification

         The government respectfully moves this Court to preclude the defendants from

attempting to introduce evidence, make argument, or otherwise make statements

designed to induce jury nullification.

         It is improper for defendants to suggest in any way that the jury should acquit

them even if it finds that the government has met its burden of proof. See, e.g., Smith

v. Winters, 337 F.3d 935, 938 (7th Cir. 2003) (“A defendant has of course no right to

ask the jury to disregard the judge’s instructions . . . A defense that the law he is

charged with violating is a bad law that the jury should refuse to enforce is no defense

at all.”) (citing, inter alia, Gibbs v. VanNatta, 329 F.3d 582, 584 (7th Cir. 2003)) (“[A]

defendant’s lawyer is not permitted to argue to the jury that it should disregard the

law; nor does the judge let on to the jury that it has the power to acquit in the teeth

of the law.”); United States v. Bruce, 109 F.3d 323, 327 (7th Cir. 1997) (“Jury

nullification is ‘not to be positively sanctioned by instructions,’ but is to be viewed as

an ‘aberration under our system.’”) (quoting United States v. Anderson, 716 F.2d 446,

450 (7th Cir. 1983)); see also United States v. Perez, 86 F.3d 735, 736 (7th Cir. 1996)

(“An unreasonable jury verdict, although unreviewable if it is an acquittal, is lawless,

and the defendant has no right to invite the jury to act lawlessly. Jury nullification

is a fact, because the government cannot appeal an acquittal; it is not a right, either

of the jury or of the defendant.”); see Seventh Circuit Committee Federal Criminal

Jury Instruction 1.01 (2012).


                                            5
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 6 of 15 PageID #:944




      Although the government moves that the Court forbid all forms of argument

designed to induce jury nullification, the government particularly moves the Court to

expressly forbid the following forms of jury nullification.

             Penalty for the Offense

      This Court should bar defendants from introducing evidence, making

argument, or otherwise mentioning the potential penalties they each face if convicted.

As the Supreme Court explained, “[i]t is well established that when a jury has no

sentencing function, it should be admonished to ‘reach its verdict without regard to

what sentence might be imposed.’” Shannon v. United States, 512 U.S. 573, 579 (1994)

(quoting Rogers v. United States, 422 U.S. 35, 40 (1975)). Accordingly, “providing

jurors sentencing information invites them to ponder matters that are not within

their province, distracts them from their fact finding responsibilities, and creates a

strong possibility of confusion.” Id.

      The Seventh Circuit has held that “the practice of informing juries about the

sentencing consequences of their verdicts is strongly disfavored.” Aliwoli v. Carter,

225 F.3d 826, 830 (7th Cir. 2000) (quoting United States v. Lewis, 110 F.3d 417, 422

(7th Cir. 1997)); see also United States v. McKenzie, 922 F.2d 1323, 1327 (7th Cir.

1991) (“[T]he sixth amendment requires that a jury determine only questions of guilt

or innocence; punishment is the province of the court.”). Such argument or evidence

concerning punishment is improper because the law is well-settled that the potential

penalty faced by a defendant is irrelevant to the jury’s determination of guilt or

innocence. See, e.g., United States v. Frank, 956 F.2d 872, 879 (9th Cir. 1991) (“It has

                                           6
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 7 of 15 PageID #:945




long been the law that it is inappropriate for a jury to consider or be informed of the

consequences of their verdict.”); United States v. McCracken, 488 F.2d 406, 423 (5th

Cir. 1974) (“Except where a special statutory provision mandates a jury role in

assessment or determination of penalty, the punishment provided by law for offenses

charged is a matter exclusively for the court and should not be considered by the jury

in arriving at a verdict as to guilt or innocence.”). Since evidence of the potential

penalties faced by a defendant is irrelevant to the jury’s responsibilities, mention of

such penalties to the jury only serves the improper purpose of jury nullification. See,

e.g., United States v. Reagan, 694 F.2d 1075, 1080 (7th Cir. 1982) (“The authorities

are unequivocal in holding that presenting information to the jury about possible

sentencing is prejudicial.”) (quoting United States v. Greer, 620 F.2d 1383, 1384 (10th

Cir. 1980)); United States v. Patterson, 1996 WL 54237, at *1 (N.D. Ill. Feb. 8, 1996)

(prohibiting discussion of potential penalties in order to avoid possible jury

nullification). Accordingly, this Court should preclude defendants from introducing

evidence, making argument, or otherwise mentioning the penalty they face.

      Similarly, the government asks this Court to preclude any argument, evidence,

or inquiry as to the impact of defendants’ conviction on any person, including their

families. While the government acknowledges that defendants are permitted to

introduce, through proper methods, limited testimony concerning their background,

the government moves this Court to preclude evidence and argument regarding the

impact of a conviction upon defendants’ families. Such evidence is irrelevant to the



                                          7
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 8 of 15 PageID #:946




factual guilt of each defendant and is designed for no other purpose than to invoke

improper appeals for jury nullification. Accordingly, such evidence or argument is

properly excluded. See, e.g., United States v. D’Arco, 1991 WL 264504, at *4 (N.D. Ill.

1991) (holding that “no testimony or argument will be allowed regarding the impact

of the trial or possible conviction upon a family member”); Shields, 1991 WL 236492

at *4 (granting motion in limine precluding “any testimony regarding the possible

impact which a conviction might have upon any family member”).

             Motivation for Investigation or Prosecution of this Case

      Evidence bearing on the government’s decision to prosecute is “extraneous and

collateral” and thus properly excluded from trial. United States v. Johnson, 605 F.2d

1025, 1030 (7th Cir. 1979) (affirming the exclusion of evidence offered to show that

the “indictment was a political instrument”); United States v. Berrigan, 482 F.2d 171,

174–76 (3rd Cir. 1973) (affirming exclusion of evidence relating to “discriminatory

prosecution”). In addition, inquiries regarding the subjective intentions or

motivations of a government agent are irrelevant to determining the factual guilt or

innocence of a defendant. See, e.g., United States v. Goulding, 26 F.3d 656, 667 (7th

Cir. 1994) (noting, even in the context of an entrapment defense, that it was proper

for the trial court not to “allow the defense to mount an inquiry into the mental states

of the investigating officers since such evidence was irrelevant”). Accordingly, the

government moves to exclude any argument, evidence or inquiry regarding the

reasons why the government may have indicted the defendants.



                                           8
   Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 9 of 15 PageID #:947




             Argument or Evidence of “Outrageous Government Conduct”

      Defendants cannot present evidence of “government misconduct,” as such

claims afford no defense to a criminal prosecution as a matter of law. See United

States v. Stallworth, 656 F.3d 721, 730 (7th Cir. 2011) (“Outrageous government

conduct is not a defense in this circuit.”). The Seventh Circuit is unequivocal in its

holding that “outrageous government conduct” is no defense to a criminal charge; the

jury thus should not be exposed to irrelevant allegations of this sort. See United States

v. Boyd, 55 F.3d 239, 241–42 (7th Cir. 1995); see also United States v. Swiatek, 819

F.2d 721, 726 (7th Cir. 1987) (“All of the circuits that have considered the question

have held that the issue of outrageous government conduct is not a jury question.”);

United States v. White, 519 F.3d 342, 346–47 (7th Cir. 2008); United States v.

Sherman, 268 F.3d 539, 549–50 (7th Cir. 2001); D’Arco, 1991 WL 264504, at *3.

      Nor should the defendants be permitted to offer evidence or argument about

the government’s decision to investigate them. See United States v. Young, 20 F.3d

758 (7th Cir. 1994) (government’s failure to charge other defendants was irrelevant

to the question of the guilt or innocence of the defendant on trial). If the defendants

believe they have a “selective prosecution” defense, then that should be decided by

this Court and not the jury. See United States v. Washington, 705 F.2d 489, 495 (D.C.

Cir. 1983) (holding that the “selective prosecution” and “outrageous government”

defenses are a matter of law for the district court, rather than an issue of fact for the

jury); accord United States v. Armstrong, 517 U.S. 456, 463–64 (1996) (holding that a

selective prosecution claims are “not a defense on the merits” and should only be

                                           9
  Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 10 of 15 PageID #:948




granted in extraordinary cases, because the “Attorney General and United States

Attorneys retain broad discretion to enforce the Nation’s criminal laws”); United

States v. Mosley, 965 F.2d 906, 909–10 (10th Cir. 1992) (noting that the circuits which

recognize this “extraordinary defense” do so as a matter of law in the most “narrow”

and “egregious circumstances”). Thus, courts routinely grant motions in limine “to

bar defendants from presenting evidence or making arguments to the jury suggesting

that they should be acquitted because government engaged in misconduct in the

course of its investigation.” United States v. Shields, 1991 WL 236492, *3 (N.D. Ill.

Aug. 13, 1991); see also United States v. Infelise, 1991 WL 251654, at *1 (N.D. Ill.

Nov. 14, 1991) (holding that “selective prosecution and outrageous government

conduct must be resolved by the court and not the jury”); United States v. Finley, 708

F. Supp. 906, 913–914 (N.D. Ill. 1989) (granting motion in limine to preclude evidence

“which is not relevant to defendants’ guilt but is designed only to persuade the jury

that defendants should be acquitted because the government engaged in misconduct

during its investigation”); United States v. Katz, 1992 WL 137174, at *5 (N.D. Ill.

1992) (“[T]he government is right in attempting to preclude any argument by

[defendant] before the jury that the government’s conduct in investigating and

prosecuting this case is outrageous . . . .”).

       The introduction of this evidence would serve no purpose other than “to try

some person other than the defendant[s] and some issue other than [their] guilt.”

United States v. Griffin, 867 F. Supp. 1347, 1347 (N.D. Ill. 1994) (citation omitted).



                                             10
  Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 11 of 15 PageID #:949




The “thrust of the defense” is this: “the prosecution was not nice or could have done

it better and so the jury ought to acquit, whether or not guilt has been proved beyond

reasonable doubt.” Id. Defendants thus should be prohibited from offering any

evidence or argument about the government’s charging decision or any other

perceived government misconduct.

III.   “Golden Rule” Argument

       Defendants should not be permitted during their opening statements or closing

arguments to ask the jury to place themselves in the shoes of the defendants or

otherwise suggest to the jurors that they themselves could be on trial for the offense

charged against the defendants. The Seventh Circuit found such an argument to be

improper in United States v. Teslim, 869 F.2d 316, 328 (7th Cir. 1989) and in United

States v. Roman, 492 F.3d 803, 805–06 (7th Cir. 2007). The Seventh Circuit held that

such an argument, which it referred to as a “Golden Rule” argument, “is universally

recognized as improper because it encourages the jury to depart from the neutrality

and to decide the case on the basis of personal interest and bias rather than on the

evidence.” Roman, 492 F.3d at 806 (quoting Teslim, 869 F.2d at 328). Accordingly,

the government requests that defendants be prohibited from making any such

argument in this matter.

IV.    Discovery Requests or Commentary on Discovery

       The discovery disputes in this case touch on issues of national security and

have been litigated before this Court. They are not, however, matters that should be

brought before the jury. Neither party should request discovery from witnesses or

                                         11
     Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 12 of 15 PageID #:950




opposing counsel, moving the Court for such discovery, or otherwise commenting on

discovery matters, in the presence of the jury, for such requests leave the impression

that a party has suppressed information as a means of seeking an unfair advantage.

Often, such requests are unfounded because the discovery has already been tendered

or is not subject to disclosure. In any event, these requests, if appropriate, can easily

be made to the Court or opposing counsel outside the presence of the jury with no

prejudice resulting to either side. Accordingly, the government moves that requests

for discovery or comments relating to discovery only be made outside the presence of

the jury. See generally Thompson v. Glenmede Trust Co., 1996 WL 529693, at *2 (E.D.

Pa. 1996) (“Rather than focus on the issues in the case, the jury may instead be misled

by the irrelevant side issues of the discovery process. Therefore, the Court will not

permit either party to refer to the discovery process in the presence of the jury at

trial.”); see also United States v. Gray, 2010 WL 1258169, at *2–3 (N.D. Ind. 2010).

V.       Evidence of Defendants’ Non-Pertinent                 Traits,    Particularly
         Defendants’ Past Compliance with the Law

         The government respectfully moves the Court to exclude evidence of non-

pertinent traits of defendants’ character. Under Rule 404(a)(1), “[e]vidence of a

pertinent trait of character offered by an accused” is admissible. Fed. R. Evid.

404(a)(1) (emphasis added). Since the rule only authorizes the admission of evidence

for pertinent traits, the rule necessarily excludes from its scope any evidence of non-

pertinent traits. Accordingly, the government moves to bar evidence of any non-

pertinent character traits of the defendants.


                                           12
    Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 13 of 15 PageID #:951




        Further, the government respectfully moves the Court to exclude all evidence

of defendants’ lawfulness and/or legal conduct, except reputation or opinion evidence

offered by character witnesses strictly in accord with the limitations of Rule 405(a).1

Other than testimony from character witnesses fitting within the narrow confines of

Rule 405(a), no such evidence is admissible.

        In an effort to distract the jury from the charges at hand, a defendant may seek

to parade witnesses through the courtroom to testify that on prior occasions the

defendant followed the law or otherwise behaved as a lawful citizen. Any evidence or

argument of this sort is inadmissible, and the Court should exclude it. The law is

clear: “A defendant may not seek to establish his innocence . . . through proof of the

absence of criminal acts on [other] specific occasions.” United States v. Williams, 205

F.3d 23, 34 (2d Cir. 2000) (quoting United States v. Scarpa, 897 F.2d 63, 70 (2d Cir.

1990) (excluding taped proof that defendants met regularly and did not discuss

criminal activity)). Evidence of other lawful behavior is irrelevant because acts of

honesty do not prove an absence of dishonest acts. See, e.g., United States v. Hill, 40

F.3d 164, 168 (7th Cir. 1994) (affirming district court’s decision to exclude evidence

offered to prove defendant had a good character and acted in conformity therewith);


1 Even evidence offered under Rule 405(a), of course, cannot include specific instances of good
conduct; rather, such evidence is limited to a description of the subject’s reputation or to a
brief statement of opinion, without support from specific instances of conduct. See Advisory
Committee Notes to Rule 405 (The rule “contemplate[s] that testimony of specific instances
is not generally permissible on direct examination of an ordinary opinion witness to
character. . . . Opinion testimony on direct in these situations ought in general to correspond
to reputation testimony as now given, i.e., be confined to the nature and extent of observation
and acquaintance upon which the opinion is based.”).


                                              13
  Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 14 of 15 PageID #:952




United States v. Camejo, 929 F.2d 610, 612–13 (11th Cir. 1991) (“Evidence of good

conduct is not admissible to negate criminal intent.”).

      To the extent defendants intend to offer evidence regarding their character,

they should be permitted to do so only in accordance with the limitations of Federal

Rule of Evidence 405(a).

VI.   Definition of Reasonable Doubt

      The Seventh Circuit has uniformly held that “reasonable doubt” is a term that

should not be defined by the trial court or counsel. See, e.g., United States v.

Blackburn, 992 F.2d 666, 668 (7th Cir. 1993) (noting that definitions of reasonable

doubt have a likelihood of “confus[ing] juries more than the simple words

themselves”); United States v. Glass, 846 F.2d 386, 387 (7th Cir. 1988) (explaining

that “[a]ttempts to explain the term ‘reasonable doubt’ do not usually result in

making it any clearer to the minds of the jury”) (citations omitted); Committee

Comment to Seventh Circuit Pattern Jury Instruction 1.04.

      In United States v. Thompson, 117 F.3d 1033 (7th Cir. 1997), the Seventh

Circuit affirmed the district court’s decision to prevent defense counsel from

explaining reasonable doubt to the jury. Explaining that “[t]he law is clear in this

circuit that it is improper for attorneys to attempt to define the term,” the Seventh

Circuit noted that by preventing defense counsel’s attempt to explain reasonable

doubt, “[r]ather than abusing its discretion, the district court heeded our express

command.” Id. at 1035. See also United States v. Alex Janows & Co., 2 F.3d 716, 723



                                          14
  Case: 1:17-cr-00236 Document #: 132 Filed: 05/06/19 Page 15 of 15 PageID #:953




(7th Cir. 1993) (“It seems simple enough; we admonish counsel, do not define

‘reasonable doubt’ to a jury.”).

                                   CONCLUSION

      WHEREFORE, for the foregoing reasons, the government respectfully

requests that the Court grant each one of the government’s motions in limine.

Dated: May 6, 2019                           Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:     /s/ G. David Rojas
                                             BARRY JONAS
                                             RAJNATH LAUD
                                             G. DAVID ROJAS
                                             Assistant U.S. Attorneys
                                             219 South Dearborn St., Rm. 500
                                             Chicago, Illinois 60604
                                             (312) 353-5300




                                        15
